Citation Nr: 0816327	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.N.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In December 2005, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer with the 
Board.  In August 2006, the Board reopened the veteran's 
claim of service connection for asbestosis and remanded the 
matter for further development.  In a letter dated in 
September 2007 the veteran was requested to inform the RO 
whether he desired another Travel Board hearing, pursuant to 
38 C.F.R. § 20.707.  He indicated in October 2007 that he 
wanted to appear at another hearing.  In October 2007, the 
case was remanded so that another Travel Board hearing could 
be scheduled.  A Travel Board hearing was subsequently 
scheduled and held in April 2008.  The appellant testified at 
that time and the hearing transcript is of record.

In April 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDING OF FACT

The veteran's asbestosis is not related to his period of 
active military service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

This is a case in which limited service medical and personnel 
records are in evidence.  The National Personnel Records 
Center (NPRC) has indicated that the appellant's records were 
likely destroyed in a fire.  In addition, the appellant 
himself has been unsuccessful in his attempts to locate his 
service medical records and service personnel records.  In 
cases where the veteran's records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service records are presumed destroyed 
includes the obligation to search for alternative medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  No 
other documents in addition to the records already in 
evidence were found by the RO.

The Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
appellant's claims.  Case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that some of the appellant's records are 
unavailable, the appeal must be decided on the evidence of 
record.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and available service medical and personnel records.  
The veteran submitted private treatment records from Dr. D.H. 
dated in January 1995, Dr. L.M. dated in December 1994, and 
Industrial Health Council dated in May 1999, and was provided 
the opportunity to set forth his or her contentions during 
hearings before the Board.  The appellant was afforded a VA 
medical examination on February 2007.

The Board notes that the results of chest X-rays in July 2002 
and March 2006 have not been associated with the claims 
folder.  In this regard, VA is not required to search for 
evidence, which even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining 
to require strict adherence to technical requirements and 
impose additional burdens on VA when there was no benefit 
flowing to the claimant).  These X-rays would only serve to 
confirm the current diagnoses, which are not dispute.  
Consequently, further efforts to obtain these records are not 
warranted before adjudicating the veteran's claim.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing, evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II. Service Connection for Asbestosis

The veteran seeks service connection for asbestosis.  The 
veteran contends that his asbestosis is due to his exposure 
to asbestos in the barracks while in service.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued as amended in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure. As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The veteran's service medical records (SMRs) do not reveal 
any complaint, diagnosis, or treatment for any respiratory 
disorder.  Upon examination at discharge form service the 
veteran's lungs and chest were noted to be normal.  The 
veteran did not report any lung or respiratory problems or 
conditions on his Report of Medical History upon discharge 
from service.

The veteran first complained of pain on breathing in October 
1982.  The veteran indicated that he did not have any 
exposure to asbestos and that he was a smoker.  The veteran 
was diagnosed with left pleural effusion, parapneumonic.  The 
veteran underwent VA chest X-rays in April 1984 and November 
1986.  The veteran was diagnosed with left pleural fibrosis.

In December 1994, the veteran under went private pulmonary 
function tests (PFTs) and a chest X-ray.  His work as a 
millwright and a laborer was noted and it was commented that 
during his employment he had occasion to be exposed to 
asbestos materials.  Subsequently, Dr. L.M. diagnosed the 
veteran with pulmonary asbestosis.

In January 1995 the veteran's December 1994 X-ray was 
interpreted by Dr. R.H.  Dr. R.H. noted that there are 
primary s, secondary t sized opacities involving six lung 
fields and perfusion of 1/1.  Dr. R.H. indicated that the X-
ray revealed blunting of the left costophrenic angle, diffuse 
pleural reaction width C extent 3 face on extent 2 on the 
left side.  Dr. R.H. rendered the opinion that the X-ray 
results were consistent with asbestosis and asbestos related 
disease.

In VA treatment notes dated from April 2003 to June 2005 the 
veteran was diagnosed with chronic obstructive pulmonary 
disease (COPD).  In May 2005 the veteran underwent a chest X-
ray.  The X-ray revealed that the lungs were free from acute 
inflammatory disease and the pulmonary vascularity was 
normal.  There was slight blunting of the left costophrenic 
angle and chronic pleural thickening.  The radiologist 
rendered the opinion that the veteran's pleural thickening 
may have been related to prior trauma, infection/effusion or 
asbestos related disease.

In February 2005, the veteran was afforded a VA Compensation 
and Pension (C&P) examination in conjunction with his claim.  
The veteran stated that he was exposed to asbestos while in 
service in the barracks and mess hall.  He denied doing any 
construction or welding that involved asbestos.  The veteran 
reported that after service he worked in construction at 
National Bridge and Drum, Nalton Engineering, and Pullman 
Standard.  He was around asbestos type materials during all 
of this employment.  The veteran indicated that he had been a 
smoker since his teens up to about a year prior to the 
examination.  The veteran had progressive weight gain and 
dyspnea upon exertion.  After examining the veteran, and 
reviewing PFT results and a March 2006 chest X-ray, the 
examiner diagnosed the veteran with pleural thickening which 
is as likely as not related to asbestos exposure and chronic 
obstructive pulmonary disease, most likely due to the 
veteran's long smoking history.  The examiner rendered the 
opinion that the veteran's current respiratory complaints and 
limitations were most likely not due to asbestosis or 
asbestos related disease.  The examiner also rendered the 
opinion that the veteran's exposure to asbestos during his 
military service was trivial in comparison to his post 
service occupational exposure.

The veteran testified at a hearing before a Veterans Law 
Judge in December 2005 that he first began having trouble 
breathing in the 1960's and that he first had to seek medical 
assistance for his breathing in the 1990's.  The veteran 
testified that he was first exposed to asbestos in service as 
the barracks were insulated with the material.  The veteran 
testified that after service he worked as a jet mechanic, 
with an insurance company for homes, and with box cars.  He 
indicated that he was exposed to asbestos during his post 
service employment.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in April 2008 that he was first 
exposed to asbestos in service.  The veteran indicated that 
the barracks were insulated with asbestos.  The veteran 
testified that while in service he smoked a pack of 
cigarettes every two or three days.  He stated that he quit 
smoking when he separated from service but started smoking 
again five years after service and continued until 
approximately four years prior to the hearing.  The veteran 
testified that after service he worked for Sanders where the 
only asbestos was on the airplanes with which he did not 
work.  He also indicated working for Northern Engineer 
building homes.  The veteran stated that he did not know if 
he was exposed to asbestos at these jobs.

After a careful review of the evidence of record, the Board 
finds that service connection for asbestosis has not been 
established.  As stated above, medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this case, it is undisputed that the veteran has 
been diagnosed with pulmonary asbestosis, which as been 
confirmed with an X-ray.  However, the veteran's claim fails 
Hickson because there is no medical evidence associating the 
veteran's current asbestosis with his reported in service 
exposure to asbestos.  The examiner in February 2005 
indicated that the veteran's pleural thickening was more 
likely than not related to the veteran's exposure to 
asbestos.  However, the examiner rendered the opinion that 
the veteran's reported in service exposure to asbestos was 
trivial in comparison with his post service occupational 
exposure to asbestos and that the veteran's current 
disability was most likely not due to asbestosis or asbestos 
related disease.

The Board has carefully considered the contentions of the 
veteran that he had exposure to asbestos in the barracks and 
mess hall while in service; however, the objective evidence 
clearly demonstrates significant and long-term post-service 
occupational exposure to asbestos.  The veteran has not 
presented any evidence that any exposure to asbestos in the 
barracks or mess hall was the cause of his diagnosed 
asbestosis, as opposed to his extensive, reported, post-
service exposure.  With all due respect for the veteran's 
sincere belief in the validity of his claim for compensation, 
he does not have the medical expertise needed in this case to 
render an opinion as to its etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As a consequence, the Board finds that the weight of the 
evidence is against a finding of a disease or injury in 
service or of a nexus between his currently diagnosed 
asbestosis and his service.  The preponderance of the 
evidence is thus against the claim for service connection for 
asbestosis, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


